

115 HR 5232 IH: Coach-Only Airfare for Capitol Hill Act of 2018
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5232IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Ruiz (for himself, Mr. Gosar, Mr. Jones, Ms. Brownley of California, Mr. Pearce, Mr. Joyce of Ohio, and Mr. Tipton) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the use of funds provided for the official travel expenses of Members of Congress and
			 other officers and employees of the legislative branch for airline
			 accommodations which are not coach-class accommodations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Coach-Only Airfare for Capitol Hill Act of 2018. 2.Prohibiting use of funds for official travel expenses of Members of Congress and legislative branch employees for airline accommodations other than coach-class (a)ProhibitionExcept as provided in subsection (b), no funds appropriated or otherwise made available for the official travel expenses of a Member of Congress or other officer or employee of any office in the legislative branch may be used for airline accommodations which are not coach-class accommodations.
 (b)ExceptionsFunds described in subsection (a) may be used for airline accommodations which are not coach-class accommodations for an individual described in subsection (a) if the use of the funds for such accommodations would be permitted under sections 301–10.121 through 301–10.125 of title 41 of the Code of Federal Regulations if the individual were an employee of an agency which is subject to chapter 301 of such title.
 (c)Rule of ConstructionNothing in this Act may be construed to affect any officer or employee of an office of the legislative branch which, as of the date of the enactment of this Act, is subject to chapter 301 of title 41 of the Code of Federal Regulations.
			(d)Definitions
 (1)Coach-class accommodationsIn this Act, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers.
 (2)Member of CongressIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 3.Effective dateThis Act shall apply with respect to fiscal year 2019 and each succeeding fiscal year.
		